                                                                                   FILED
                                                                           U.S. DIsfiffCT COURT
                                                                                AUGUSTA OiV.
            IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF GEORGIA                     pQ       j ^ pn       0i
                                    AUGUSTA DIVISION


UNITED STATES OF AMERICA                     *                          CLERK.
                                             *
                                                                                SO.01S'r«F 6A.

            V.                               *                  OR 119-13
                                             *


JOSEPH D. YOUNG                              *




                                          ORDER




     On   November       21,    2019,     Defendant      Joseph    D.   Young,      who    is

represented by Keith Bernard Johnson, Esq., pled guilty to a one

count Information, which charges a violation of 18 U.S.C. § 371.

After the United States Probation Office disclosed its Presentence


Investigation Report to defense counsel, Mr. Johnson filed a motion

to extend the      time       within    which    to file objections,            which     was

granted by this Court, extending the objection deadline to March

19, 2020.   The day before the deadline, the United States Probation

Office received a number of defense objections from an attorney in

Virginia,   David Smith.            The    Government     has     responded to those

objections,      and    the    United     States   Probation      Office    has     held     a

teleconference         with   Mr.   Smith    and   the    Assistant     United      States


Attorney, Ms. Tara Lyons, in an attempt to resolve the objections.

Mr. Johnson did not participate in this teleconference.

     Importantly, Mr. Smith is not a member of this district's bar

and has not filed a motion to appear pro hac vice or any other
notice of appearance.            Neither has Mr. Johnson filed a motion to

withdraw from the case.           Further, the Court has not seen or heard

any personal expression from Defendant Young respecting his legal

representation.           This    sequence     of    events   is        irregular     and

inconsistent with the district's Local Rules governing attorney

representation and admissions.

        Accordingly, Defendant Young, through counsel, is ORDERED to

show     cause     within   ten     (10)     days    hereof       why    any   of     the

aforementioned defense objections to the Presentence Investigation

Report should be considered in that they have been received from

a third-party attorney with no standing in this Court to file said

objections.        Moreover, within this same time period. Defendant

Young himself is ORDERED and DIRECTED to file a personal expression

of   his   preference       respecting     his      legal   representation          going

forward.         Should   Defendant    Young     indicate     that      he   wishes    an

attorney to represent him other than Mr. Johnson, that attorney

must    enter    an   appearance    consistent       with   the    district's       Local

Rules.                                                              /


       ORDER ENTERED at Augusta, Georgia, this                /          day of April,

2020.




                                               UNITED STATFS DISTRICT JUDGE
